I have the 
particularly agreeable duty, on behalf of the people and Government of the 
Federal Islamic Republic of Comoros, of conveying to Mr. Ganev warm and 
sincere congratulations on his well-deserved election to the presidency of the 
General Assembly at its forth-seventh session. We have every confidence in 
his ability, as a distinguished diplomat, to ensure complete success for our 
work. 
I should like to take this opportunity also to express to 
Mr. Samir Shihabi of the Kingdom of Saudi Arabia our total satisfaction with, 
and our profound admiration of, the effective way in which he conducted the 
work of the General Assembly at its last session. 
May I also take this agreeable opportunity to wish the Secretary-General, 
Mr. Boutros Boutros-Ghali, every success in the discharge of the noble and 
lofty mission that we have entrusted to him. I assure my dear brother and 
friend that in his efforts to ensure that the United Nations plays the part it 
is intended to play he will have the unflagging support of my country, the 
Federal Islamic Republic of Comoros. His election is a matter of pride for 
Africa and for the Arab world. Likewise, it reflects the standing and the 
dynamic role of his great country, Egypt, on the international scene. His 
determination to breathe new life into our Organization, to strengthen its 
role and its effectiveness, gives us grounds for great hope for its future. 
The Secretary-General's "Agenda for Peace" a document that was drawn up 
after the summit meeting of the Security Council last January contains 
concrete proposals that demand the attention of Member States. In this 
context, I should like to voice our complete satisfaction with the very 
pertinent ideas that the Secretary-General was able to set forth in such a 
short period. In our view, his proposals deserve the international 
community's very careful scrutiny to ensure that the greatest possible benefit 
is derived from them. 
The delegation of Comoros joins those Members that have already extended 
a warm welcome to the States that have recently been admitted to membership of 
the Organization. 
The forty-seventh session of the General Assembly is being held at a time 
when the world is beginning a new chapter in its history. The profound and 
far-reaching transformations that our planet has undergone during the past 
four years are very encouraging. General ideological confrontation is rapidly 
disappearing, and dictatorial and authoritarian Governments are falling one 
after another. We are witnessing a renewal of freedom, equality and respect 
for the dignity of man. 
The cold war has ended, and the world has heaved a sigh of relief. Our 
Organization has an unprecedented opportunity to discharge the mandate 
entrusted to it by the Charter. Unfortunately, just as we were rejoicing at 
the end of the cold war, with its inherent threat of nuclear destruction - at 
a time when we were entitled to hope for a more peaceful world, in which 
priority would be given to the eradication of starvation and sickness other 
scourges arose, and they have made the current trends in international affairs 
more fragile. 
A plethora of conflicts, of which no one could previously have conceived, 
have appeared on the scene; each of them has its special features and must be 
settled in a very precise manner. 
In the political area, old conflicts such as those of the Middle East, of 
Palestine and of apartheid are still going on and to these have been added new 
crises such as those of Somalia and of Bosnia and Herzegovina, and if these 
are not resolved in time, they may well prove to be a threat to international 
peace and security. 
As regards the situation in Bosnia and Herzegovina, my country believes 
that this is by no means a civil war but rather an act of aggression 
perpetrated against a young State by the forces of Serbia and Montenegro. We 
therefore join the international community in condemning unreservedly this 
ignoble act, which constitutes a violation of the fundamental rights of the 
people of Bosnia and Herzegovina and a violation of the principles underlying 
our Charter. 
For that reason we support all the United Nations resolutions and the 
decisions of the recent London Conference on this matter. We also subscribe 
to the decision of the General Assembly to deny the Federal Republic of 
Yugoslavia automatic succession to the seat of the former Yugoslavia, and we 
support the initiative to have the airspace of Bosnia and Herzegovina declared 
a no-fly zone. 
It is our hope that further steps will be taken to restore peace and 
stability to that part of the Balkans. We urge the Security Council, which is 
the main body responsible for maintaining international peace and security, to 
reconsider this matter in full detail with a view to putting an end to this 
aggression, as spelt out in Article 42 of the United Nations Charter. 
However, we are aware of the diffidence of the Security Council to use 
the means spelt out in Article 42 of the Charter to put a stop to this 
aggression. We therefore encourage the Council to lift the arms embargo 
imposed on Bosnia and Herzegovina so that the people, with the help of 
friendly countries, can exercise their legitimate right to self-defence in 
accordance with Article 51 of the Charter. 
We are equally concerned at the armed conflict among the various Somali 
factions, which has led to flight and to famine. The persistence of this 
armed conflict, in addition to the natural disasters that have struck the 
country, has only increased the suffering of the Somali people, with extremely 
unfortunate consequences, particularly the loss of thousands of human lives. 
The proposal made at Jakarta by the Movement of Non-Aligned Countries 
last September, namely that a conference for national reconciliation be 
convened to forge the unity of Somalia, seems to us to be the only way to 
achieve a final resolution of this regrettable conflict. My Government makes 
an earnest appeal to the entire international community to channel more 
assistance to this people, which is facing such tremendous difficulties. 
In southern Africa there have been encouraging signs. Thus, the 
Government of the Comoros welcomes the free and democratic elections that have 
taken place in Angola. It is our hope that that country will finally achieve 
lasting peace after so many years of civil war. 
Furthermore, it is our hope that after the peace negotiations in Rome and 
the recent agreement concluded in Botswana between RENAMO and the Maputo 
government, common ground can promptly be found so that our friends and 
neighbours from Mozambique may also be able to regain their peace and 
stability. 
In South Africa the changes that have occurred since the release of 
Nelson Mandela had given us every reason to believe that the country was 
irrevocably committed to a democratization of its political, social and 
economic life. Unfortunately, the events of Boipatong and the recent Ciskei 
massacres have dashed our hopes that there would shortly come into being a 
truly united, democratic and non-racial society in South Africa. 
On the subject of this same country, I should like to voice the great 
hope that we place in the recent Mandela-De Klerk meeting. Our most earnest 
hope is that the negotiations for the establishment of a representative 
government can be resumed as soon as possible and that democracy and law will 
finally win the day. 
The developments in Western Sahara give us reason to believe that a 
solution to this problem can be found in the near future. We welcome the 
climate that prevails at present and which proves the readiness of the parties 
to the conflict to contribute to finding a solution by peaceful means. We 
also commend the efforts of the Secretary-General of the United Nations in 
this matter and encourage him in his efforts to bring about a rapid solution 
to the problem. 
One of the greatest threats to international peace and security has been 
the Middle East crisis, at the heart of which is the problem of Palestine. 
This problem is indeed a major challenge and one which our Organization must 
meet in order to strengthen its credibility and enhance its standing on the 
international scene. 
In the light of the principles set forth in the Charter and the Universal 
Declaration of Human Rights it is indeed intolerable that the Palestinian 
people, in their legitimate struggle to claim their inalienable right to a 
homeland, should continue to be subjected to brutalities inflicted by the 
Israeli authorities. 
With the hope that there will be a settlement of the Palestinian crisis, 
the international community places great hope in the international Conference 
for peace in that region. That is, quite clearly, the only means that can 
produce a viable solution to the problem by peaceful means. 
Thus the new spirit characterizing international relations and the 
readiness that has been evinced at present by the parties concerned permit us 
to hope that the peace process begun last October in Madrid will continue and 
will lead to a happy outcome of this situation. The Government of the 
Comoros, whose support for the struggle of the Palestinian people has been 
unflagging, continues to believe that the solution of the Palestinian problem 
necessarily implies taking into account the just claim of that people, that 
is, their right to have a homeland. 
The Gulf region will not be able to heal the wounds opened up by the 
aggression against, and occupation of, Kuwait by Iraq as long as Iraq fails to 
relinquish its unjustified claims against the State of Kuwait and as long as 
Kuwaiti prisoners in Iraq are not returned to their country in safety and 
honour. For the Federal Islamic Republic of the Comoros the necessary 
conditions for the restoration of peace in this region are entirely the 
responsibility of Iraq. 
Turning to a different area, we note with pleasure the improvement in the 
situation prevailing on the Korean peninsula as a result of the joint efforts 
being made by the north and south of that country to find a swift solution to 
the problem. The Korean people have long suffered from the division of their 
country and it is high time for the international community to render its 
support with a view to bringing about its reunification. 
In this connection, my Government welcomes the coming into force of the 
Agreement on Reconciliation, Non-Aggression, and Exchanges and Cooperation 
between the two parties as well as the Joint Declaration of the 
Denuclearization of the Korean Peninsula. 
Similarly, the situation in Cambodia today is looking more promising as 
regards a final solution to the problem. The United Nations and the entire 
international community are aware that restoring peace in this country 
necessarily implies a comprehensive political solution resulting from genuine 
negotiations and has always emphasized this way of proceeding. We welcome the 
efforts which have been made by our Organization and by the world community 
which resulted in the agreements signed between the Cambodian parties 
concerned. The Islamic Federal Republic of the Comoros finally hopes that 
following free and democratic elections Cambodia will regain its peace and 
stability. 
In view of the rate at which authoritarian regimes are disappearing, I 
think we have every reason to believe that shortly there will no longer be any 
question of dictatorship in the world; freedom, dialogue and multiparty 
systems will have finally won the day, where force and violence triumphed in 
the past. 
How then can we not be optimistic in view of the fact that, similarly, 
the thousands of voices raised in favour of recognizing the most essential 
human rights will finally be heeded as a result of the World Conference on 
Human Rights which is scheduled for 1993? 
Turning to the area of economic and social development, it is regrettable 
to note that the very positive changes which are occurring internationally in 
the political field have not been accompanied by any economic progress. Thus, 
the problems of external indebtedness, in addition to the deterioration of the 
terms of trade and the decrease in development aid, continue to widen the gap 
that exists between the developed and the developing countries. The case of 
Africa, which comprises more than 20 of the least-developed countries, 
deserves careful attention. 
The adoption of the United Nations Programme of Action for African 
Economic Recovery and Development has aroused great hope in us. We therefore 
appeal to the international community to live up to the commitments it made 
when this Programme was adopted and to lend its assistance to African 
development efforts. Similarly, since we are desirous of a flourishing 
economy for our countries, Comoros supports the decision of the Government of 
Japan to convene an international conference on the development of Africa in 
1993. 
Further, the current trend in world economics is directed more and more 
towards the creation of more open and more sound economic and trade blocs. It 
is for that reason that the process of regional integration has now been 
recognized as being an indispensable factor in promoting economic development, 
particularly the development of the developing countries. 
Thus, the Comoros have become a member of the Indian Ocean Commission and 
have pledged to ratify the Treaty creating the African Economic Community as 
soon as the country has a national assembly. 
In order to revamp its own economy and to initiate the process of 
harmonious development, the Islamic Federal Republic of the Comoros has just 
signed, with the international financial institutions of Bretton Woods, a 
programme of structural adjustment. But as the Assembly is aware, the 
implementation of the measures set forth in such a programme necessarily and 
always entail consequences which are very difficult for the most disadvantaged 
strata of the population to bear. 
What can we say at this stage about the Rio de Janeiro summit? Despite 
the unhappy realities of the depletion of the ozone layer and the continued 
degradation of the ecological environment, let us recognize one thing at 
least: the meeting in Rio de Janeiro had the merit of taking account of our 
concerns and projections with respect to environmental problems. Now that the 
relationship between the environment and development is unquestionable, we are 
resolved no longer to divorce one from the other. In order to ensure the 
viability of the strategy and programmes adopted by our various development 
meetings, it is essential to pay particular attention to the environment. 
Thus, the cooperation of the countries of the North in financing Agenda 21 is 
absolutely necessary. 
Democratic transition is a phenomenon which differs according to the 
specific features of each country. The Comoros itself is of course no 
exception to this rule. This is regarded as a period of transition which is 
needed to harmonize the democratic process in all its aspects. 
Consequently, the Comorian Government, despite a very disturbing 
financial and economic situation which has produced considerable social 
tension, has during this transitional stage adopted a posture favourable to 
dialogue, convinced that confrontation should in all circumstances give way to 
dialogue. Because of this attitude we are completely in control of the 
situation. Thus, stability has at no time been jeopardized, as is proved by 
the fact that we foiled the attempted coup d'etat of 26 September last. 
This attempt failed because the Comorian people, aware of its 
Government's efforts to set up the necessary democratic institutions and to 
create the circumstances which would promote its social development, did not 
respond to an appeal, the purpose of which was to compromise the chances of 
creating a real State of law. In order to realize these noble ambitions, the 
Islamic Federal Republic of the Comoros is once more turning to the 
international community, to the United Nations, and to its great family in 
particular, to remind them that now, more than ever, it has need of their 
unflagging support to save this embryonic democracy and to place it on a solid 
basis. 
I cannot conclude my remarks before the Assembly without referring to the 
question of the Comorian island of Mayotte, which has appeared on successive 
agendas of sessions of the General Assembly since we acceded to international 
sovereignty. This unfortunate problem has been going on for 17 years now and 
to our great regret pits us against France, a country with which we have very 
close ties of friendship and cooperation. We will not go into the facts which 
underlie this problem here since the question is to be the subject of a 
special debate in a few days. I should simply like to recall that the Islamic 
Federal Republic of the Comoros has always favoured dialogue and has always 
abided by the rule of law in its attempts to find a peaceful solution to the 
question. 
Nevertheless, the Comorian Government notes with some bitterness that no 
decision has as yet been taken on the French side which would show evidence on 
the part of the French authorities of a desire to find a solution to the 
problem. 
Since his accession to the High Court, President Said Mohamed Djohar, 
with the support of his government, has reaffirmed his desire and resolve to 
persevere in seeking a solution to the problem of Mayotte, while respecting 
the law. 
As they are convinced of the correctness of their claims, the people and 
the Government of Comoros continue to believe that Mayotte is part of Comorian 
territory and nothing can undermine their will to work for the reintegration 
of this land into the Comoros. Hence the Islamic Federal Republic of the 
Comoros hopes that it will always be able to rely on the valuable support of 
the international community to find a prompt solution to this dispute. 
This assistance is essential if the Federal Islamic Republic of the 
Comoros is to regain its territorial integrity and its unity, which are based 
on ethnogeographical, linguistic, religious, cultural and economic givens, 
even though ours is an island country. 
Over and above the policy of economic and financial recovery that has 
been implemented in the Comoros, my country has resolutely embarked on a 
process of democratization that has culminated in the adoption of a new 
Constitution on 7 June this year. In a month's time, the Comorian people is 
to elect the representatives to the national assembly and to the regional 
councils and the governors of the islands. Need I recall that the twofold 
effort of Said Mohamed Djohar and his Government to ensure, firstly, economic 
and financial recovery and, secondly, to establish democracy, is a major 
undertaking that requires the necessary conditions to be met for it to 
succeed. I therefore appeal to the international community to lend its most 
valuable support to our young democracy. 
When the San Francisco Charter was adopted, the principal goal of the 
prime movers of our Organization was to seek ways and means to build, for all 
nations, a future of peace, progress and justice. Today, this vision of the 
founding fathers, given the new international relations scene, has the ideal 
framework for it to be made reality. 
We therefore must give the United Nations our support, and give it the 
necessary means, to enable it properly to carry out the mission that has been 
assigned to it. 
In conclusion, I reiterate that the Comoros is confident that our 
Organization can resolve all the problems, of whatever kind, that afflict our 
world. What is needed here is that States should have the will to contribute 
to achieving this noble goal. 